           Case 2:20-cv-00206-GMS Document 18 Filed 03/03/20 Page 1 of 4




 1   Douglas C. Erickson, No. 012130
     derickson@mmcec.com
 2   Daniel D. Maynard, No. 009211
     dmaynard@mmcec.com
 3   MAYNARD CRONIN ERICKSON
     CURRAN & REITER, P.L.C.
 4   3200 North Central Avenue, Ste. 1800
     Phoenix, Arizona 85012
 5   (602) 279-8500
 6   Attorneys for Plaintiffs
 7                              UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9    William Gardner, an individual; Way Too
10    Cool, LLC, an Arizona limited liability            No. 2:20-cv-00206-GMS
      company,
11                                                       FIRST AMENDED COMPLAINT
                                   Plaintiffs,
12    v.
13    Engenious Designs, LLC; Rhett Peterson, an
14    individual; Mark Cole, an individual; Nicholas
      R. Brown and Jaci D. Brown, husband and
15    wife; Fluorescent Mineral Society, a foreign
      entity; FMS Mineral Group (on Facebook), a
16    foreign entity; Fluorescent Mineral Mart (on
      Facebook), a foreign entity,
17                                 Defendants.
18
              Plaintiffs, William Gardner (“Gardner”) and Way Too Cool, LLC (“WTC”), for their
19
     First Amended Complaint against the defendants, allege as follows:
20
              1.    Plaintiff Gardner is an individual residing in Maricopa County, Arizona.
21
              2.    Plaintiff WTC is a limited liability company duly organized under the laws of the
22
     State of Arizona, with its principal place of business in Glendale, Arizona.
23
              3.    Defendant Engenious Designs, LLC (“Engenious”) is a foreign entity doing
24
     business with a regular and established place of business in Louisburg, Kansas. It does
25
26

                                                   -1-
        Case 2:20-cv-00206-GMS Document 18 Filed 03/03/20 Page 2 of 4




 1   business throughout the country, and specifically within the State of Arizona. It markets, sells,
 2   offers for sale, and/or distributes certain products in the State of Arizona, among other places.
 3          4.      Upon information and belief, Defendant Rhett Peterson is an individual who
 4   resides in Missouri, but does business and/or sends communications throughout the country,
 5   and specifically within the State of Arizona. He markets, sells, offers for sale, distributes,
 6   and/or facilitates the same as to certain products in the State of Arizona, among other places.
 7          5.      Upon information and belief, Defendant Mark Cole is an individual who resides
 8   in Tennessee, but does business and/or sends communications throughout the country, and
 9   specifically within the State of Arizona. He markets, sells, offers for sale, distributes, and/or
10   facilitates the same as to certain products in the State of Arizona, among other places.
11          6.      Upon information and belief, Defendants Nicholas R. Brown and Jaci D. Brown,
12   upon information and belief, are husband and wife, who reside in Kansas, but do business
13   and/or send communications throughout the country, and specifically within the State of
14   Arizona. They market, sell, offer for sale, distribute, and/or facilitate the same as to certain
15   products in the State of Arizona, among other places.
16          7.      Upon information and belief, Defendant Fluorescent Mineral Society is a foreign
17   entity or association, doing business with a regular and established place of business in
18   California. It does business and/or sends communications throughout the country, and
19   specifically within the State of Arizona. It markets, sells, offers for sale, distributes, and/or
20   facilitates the same as to certain products in the State of Arizona, among other places.
21          8.      Upon information and belief, Defendant FMS Mineral Group is a foreign entity
22   or association, doing business with a regular and established place of business in California.
23   It does business and/or sends communications throughout the country, and specifically within
24   the State of Arizona. It markets, sells, offers for sale, distributes, and/or facilitates the same as
25   to certain products in the State of Arizona, among other places.
26

                                                     -2-
        Case 2:20-cv-00206-GMS Document 18 Filed 03/03/20 Page 3 of 4




 1          9.       Upon information and belief, Defendant Fluorescent Mineral Mart is a foreign
 2   entity. It does business and/or sends communications throughout the country, and specifically
 3   within the State of Arizona. It markets, sells, offers for sale, and/or distributes certain products
 4   in the State of Arizona, among other places.
 5          10.      This is an action for declaratory judgment under the laws of the United States,
 6   namely, 28 U.S.C. § 2201. This Court has jurisdiction, pursuant to 28 U.S.C. §§ 1331, 1337(a),
 7   1338(a), and/or 1367.
 8          11.      Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c).
 9          12.      On August 24, 2010, Patent No. 7,781,751 for a “Portable Wavelength
10   Transforming Converter for UV LEDs” issued. The patent is referred to hereinafter as “the 751
11   Patent.”
12          13.      Gardner is the inventor and owner of the 751 Patent.
13          14.      WTC designs, manufactures, markets, and sells certain ultraviolet flashlights and
14   lamps, which are used in connection with rock and mineral examination and collection, among
15   other things.
16          15.      WTC licenses the 751 Patent technology and sells products utilizing it.
17          16.      Defendants have infringed the 751 Patent by designing, making, manufacturing,
18   distributing, marketing, offering for sale, and/or selling products or systems that fall within the
19   scope of the 751 Patent claims, including but not limited to products referred to as DBL
20   BARREL, PRPLHAZE, and other names.
21          17.      In the alternative or in addition, Defendants have contributorily infringed the 751
22   Patent by inducing others to use and practice a product or system that falls within the scope of
23   the 751 Patent claims.
24          18.      Defendants also have created or provided a platform, network, or forum for
25   others to post, market, offer to sell, sell, and/or distribute infringing products.
26

                                                     -3-
          Case 2:20-cv-00206-GMS Document 18 Filed 03/03/20 Page 4 of 4




 1              19.        Plaintiffs have demanded that Defendants stop their infringing activities on
 2   multiple occasions, or in the alternative, enter into a license agreement.
 3              20.        Defendants have continued to infringe and/or induce infringement of the 751
 4   Patent even after having an opportunity to learn, study, and analyze the claims of the patent,
 5   and they have refused to discuss any license.
 6              21.        Defendants also have asserted that the 751 Patent is invalid and/or unenforceable.
 7              WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:
 8              A.         That this Court enter its judgment declaring that the 751 Patent is valid and
 9   enforceable;
10              B.         That this Court enter its judgment declaring that, at a minimum, Defendants’
11   products identified herein infringe the 751 Patent;
12              C.         For such other and further relief as the Court deems just and proper.
13                                                   JURY DEMAND
14              A trial by jury is hereby demanded as to all issues triable to a jury by law.
15                                    DATED this 2 nd day of March, 2020.
16                                                       MAYNARD CRONIN ERICKSON
                                                         CURRAN & REITER, P.L.C.
17
18                                                       By: /s/Douglas C. Erickson
                                                               Douglas C. Erickson
19                                                             Daniel D. Maynard
                                                               3200 North Central Ave., Ste. 1800
20                                                             Phoenix, Arizona 85012
                                                               Attorneys for Plaintiffs
21
     ORIGINAL of the foregoing filed this 2nd day of March, 2020 via ECF with:
22
     Clerk of the Court
23   United States District Court
     401 W. Washington
24   Phoenix, AZ 85003
25
     By /s/Stacey McClellan
26   F:\CLIENTS\GARDNER.13629\PLDG\FAC.wpd




                                                            -4-
